DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 3, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 13, 17-20, 22-23, and 35-37 are currently pending.
Claims 22-23 and 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected subject (a non-elected invention or a non-elected SNP), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

3.	Claims 13, 36, and 37 are allowable. The election of species requirement between the different polymorphisms, as set forth in the Office action mailed on November 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 22 and 23, directed to additionally recited polymorphisms are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Non-Compliant Amendment
4.	It is noted that Claim 24 is missing from the claim set filed on May 3, 2022.  As such Applicants have not filed the required complete set of claims.  In order to advance prosecution the non-compliant amendment has been entered.  However in response to this office action, Applicants should file a new claim set indicating the claim 24 has been canceled. 

Nucleotide Sequence Disclosures
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application.   In the instant case Figures 7A has a nucleic acid sequence that is not identified by its SEQ ID NO:.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected over the recitation of the phrase “the one or more polymorphisms is within the miR367 binding site of a miR-367 target gene”.  There is insufficient antecedent basis for “the one or more polymorphisms” because claim 13 refers to a single polymorphism (rs13136737).  Further it is unclear if the limitation is intended to set forth a property of the rs13136737 polymorphism (that it is in the miR367 binding site of a miR-367 gene) or some other polymorphism. Clarification is required. 
Claim 18 is rejected over the recitation of the phrase “the one or more polymorphisms disrupts one or more miR-367 target sites”. There is insufficient antecedent basis for “the one or more polymorphisms” because claim 13 refers to a single polymorphism (rs13136737).  Further it is unclear if the limitation is intended to set forth a property of the rs13136737 polymorphism (that it disrupts one or more miR-367 target sites) or some other polymorphism. Clarification is required. 
Claims 19-20 are rejected over the recitation of the phrase “the one or more polymorphisms creates or destroys a miR-367 target site”. There is insufficient antecedent basis for “the one or more polymorphisms” because claim 13 refers to a single polymorphism (rs13136737).  Further it is unclear if the limitation is intended to set forth a property of the rs13136737 polymorphism (that it creates or destroys a miR-367 target site) or some other polymorphism. Clarification is required. 
Claim 22 is rejected over the recitation of the phrase “the one or more polymorphism is selected from”.  There is insufficient antecedent basis for “the one or more polymorphism” because claim 13 refers to a single polymorphism (rs13136737).  
Claim 23 is rejected over the recitation of the phrase “the one or more polymorphisms”.  There is insufficient antecedent basis for “the one or more polymorphisms” because claim 13 refers to a single polymorphism (rs13136737).  
Claim 23 is rejected because it refers  to specific figures and/or tables in the specification (Table 4).  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   



Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to a method for detecting the presence of a polymorphism. 
Claim 17 states that the one or more polymorphisms is within the miR367 binding site of a miR-367 target gene.  This rejection applies to claim 17 to the extent that the claim requires detecting the TT allele at rs13136737 and one or more additional polymorphism within the miR367 binding site of a miR-367 target gene.
Claim 18 states that the one or more polymorphisms disrupts one or more miR-367 target sites. This rejection applies to claim 18 to the extent that the claim requires detecting the TT allele at rs13136737 and one or more additional polymorphism that disrupts one or more miR-367 target sites.
Claim 19 states that the one or more polymorphisms creates or destroys a miR-367 site.  Claim 20 states that the miR-367 target site is in RYR3, BCL11B, CTDSPL, F2RL1, FOXP1, HOXC8, NF2, RBBP4, SQSTM1, and SOX4. This rejection applies to claims 19-20 to the extent that the claim requires detecting the TT allele at rs13136737 and one or more additional polymorphism that creates or destroys a miR-367 site.  
 In the instant case, the claims do not set forth the one or more “polymorphisms” in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of polymorphisms that have been identified only in terms of their function. For example the microRNA Target Prediction Database teaches that there are 923 predicted targets for miR-367-3p and 415 predicted targets for miR-367-5p (see OA Attachment).  Thus the claims encompass polymorphisms in more than 1338 binding sites.  The size of the genus is much larger because the polymorphism does not have to actually be located within the miR-367 binding site of the target in order to disrupt/create a binding site.  For example  Zhang (PNAS Aug 16, 2011 vol 108 no 33 pages 13653-13658) teaches that rs1044129 A>G is a mutation that affects the binding site for miRNA-367.  miR-367 has a higher binding affinity for the A genotype than for the G genotype (abstract). Zhang further teaches that rs1044129 is located 13 bp upstream of the miRNA seed binding site (pages 13654, col 1). 
The specification (para 0044) teaches the following are rare miR-367 target SNPs that result in loss of gain of a target site:

    PNG
    media_image1.png
    184
    301
    media_image1.png
    Greyscale

The specification (para 0045) teaches SNPs that are in miR367 target genes (Table 4, partially reproduced below).

    PNG
    media_image2.png
    227
    423
    media_image2.png
    Greyscale

The specification provides written description for the particularly described SNPs in the specification (those described by rs#’s).  However the specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of (i) polymorphisms that are within the miR-367 binding site of a miR-367 gene; (ii) polymorphisms that disrupts one or more miR-367 target sites and (iii) polymorphisms create or destroy a miR-367 target site; and (iv) polymorphisms create or destroy a miR-367 target site in one of the genes listed in claim 20, the specification does not describe any structural features of the disclosed polymorphisms that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed polymorphisms that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated miR-302/367, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the polymorphisms disclosed in the specification, the disclosed polymorphisms are not a “representative number” of species within the claimed genus. 
Because the polymorphisms are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the polymorphisms would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of polymorphisms is not sufficient to describe the claimed genus of (i) polymorphisms that are within the miR-367 binding site of a miR-367 gene; (ii) polymorphisms that disrupts one or more miR-367 target sites and (iii) polymorphisms create or destroy a miR-367 target site; and (iv) polymorphisms create or destroy a miR-367 target site in one of the genes listed in claim 20.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession of the claimed genus as a whole at the time of filing. 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a).  In the response the Applicants argue that they have amended the claims to clarify the claimed polymorphism.  This argument has been fully considered but is not persuasive. As discussed above claims 17-20 encompass detecting the TT allele at rs13136737 and one or more additional polymorphisms (in view of the recitation of “one or more polymorphisms”).  The specification does not provide written description for the claimed genus of (i) polymorphisms that are within the miR-367 binding site of a miR-367 gene; (ii) polymorphisms that disrupts one or more miR-367 target sites and (iii) polymorphisms create or destroy a miR-367 target site; and (iv) polymorphisms create or destroy a miR-367 target site in one of the genes listed in claim 20.  The rejection of claims 17-20 is maintained. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634